Donahue, J.
The pleadings and the facts distinguish this case from the case of the Boston & Maine Railroad v. Hooker, 233 U. S., 97.
In that case, Mr. Justice Day, in his opinion, said, at page 109:
“It is to be borne in mind that the action as tried and decided in the state court was not for negligence of the railroad company as a warehouseman for the loss of the baggage after its delivery at Sunapee Lake station, but was solely upon the contract of carriage in interstate commerce.”
The amended petition in the case under consideration avers that —
“Upon arriving in Youngstown, plaintiff presented her check to the Erie Railroad Company and demanded her property, and was entitled to possession of the same. On said date, said defendant being in possession of said property, refused and failed to deliver the same, and unlawfully converted and disposed of said property to' its own use.”
The Erie Railroad Company in its answer denied these averments of the amended petition, but upon the trial of the case it was admitted that the trunk arrived at the Erie depot in Youngstown, Ohio.
It further appears from the undisputed evidence (plaintiff’s Exhibit A) that on September 14 the trunk was sent by the defendant to New York, placed on a steamer and taken to Europe.
Immediately upon the admission being made that the trunk had reached the Erie depot at Youngstown, Ohio, The Lake Shore & Michigan Southern *195Railway Company moved the court to be dismissed from the case. The court sustained this motion without objection on the part of the plaintiff or the Erie Railroad Company.
The Lake Shore & Michigan Southern Railway Company was the initial carrier and the company with whom the contract of carriage was made. Under the provisions of Section 8994-1, General Code, this company was liable upon its contract of carriage for any loss, damage or injury to such property, caused by it or by any common carrier, railroad or transportation company to which it delivered such property, or over whose line or lines the property passed in transportation to its final destination.
The fact that this defendant, upon its own motion and evidently with the consent of the other parties, was dismissed from the suit, is sufficient to show that this action was not tried and decided in the common pleas court “solely upon the contract of carriage,” as was the case of the Boston & Maine Railroad v. Hooker, supra.
■ On the contrary, the petition averred a conversion of the property to defendant’s use after it reached the Erie depot at Youngstown, Ohio. The recitals in the petition, as to the purchasing of a ticket and checking this baggage at Toledo, Ohio, arc pertinent only as showing that the defendant came into the lawful possession of it. The admissions made upon the trial of the case sustain the averments of the amended petition.
It is true that the plaintiff in error pleaded- a contract of carriage, in its answer to the amended *196petition. No reply was filed taking issue therewith. It offered in evidence the joint tariff of baggage rules and regulations relating to excess baggage rates, to the introduction of which the plaintiff objected, but the court admitted the same over her objection. The charge of the court, however, practically eliminated this evidence from the consideration of the jury, and instructed the jury that the action was one for conversion and that it might assume that the property described in the plaintiff’s petition was converted by the Erie Railroad Company to its own use. This charge was' evidently given In view of the admissions made in the case, for in the next paragraph of the charge the court instructed the jury that by consent of counsel there was only one question for its consideration, and that was the value of the goods at the time of the conversion.
Counsel for the railroad company caused to be noted a general exception to the charge of the court, but did not object or except to the statement by the court that by consent of counsel the only issue for the consideration of the jury was the value of the property converted to the company’s use, nor is any claim made now that counsel for the plaintiff in error did not consent that this single issue of value was the only issue to be submitted to the jury. On the contrary, the only error urged by counsel for plaintiff in error upon the attention of this court is the refusal of the trial court to charge, as requested, that “As a matter of law in no event can the plaintiff recover more than the sum of one hundred dollars for loss of baggage.”
*197It clearly appears that this was solely and only an action for conversion after the baggage had reached the Erie depot at Youngstown, .Ohio, and that the only serious dispute between the parties was not as to the actual conversion,- for that was admitted, but rather as to the amount the plaintiff was entitled to recover for such conversion. Even if counsel for plaintiff in error had not consented that the sole question to be submitted to the jury was the amount that plaintiff was entitled to recover by reason of such conversion, nevertheless the charge of the court was right, for there was really no disputed question of fact in this case other than the amount the plaintiff was entitled to recover from the defendant.
Under the pleadings and proof the plaintiff was entitled to recover for. a conversion of her property. B. & O. Rd. Co. v. O’Donnell, 49 Ohio St., 489; Robinson v. Austin, 2 Gray, 564; Rosenfeld v. Central Vermont Ry. Co., 111 App. Div., 371; Magnin v. Dinsmore, 70 N. Y., 410, and Baldwin v. Cole, 6 Mod., 212.
In an action for conversion, where the facts will not justify exemplary damages, the measure of damages is ordinarily the value of the goods at the time of conversion. B. & O. Rd. Co. v. O’Donnell, supra.
Some authorities hold that the measure of damages in such cases ordinarily is the value of the goods at the time of conversion, or any higher value they may have had between the time of conversion and the time of trial. That' question, however, is not in this case.
*198The general rule as to the measure of damages is subject to the exception that where the property is of a strictly personal nature, such as wearing apparel and the like, which would have little or no market value, the measure of damages for conversion of such property is its reasonable value to the owner at the time of conversion, and the court in this case so charged the jury. The request of the plaintiff in' error had no application to the issue joined by the pleadings or to the proof in this case, and was therefore properly refused by the trial court.
If it were conceded, however, that this action was based solely upon the contract of carriage, nevertheless the request of the defendant was properly refused by the trial court.
It is contended on the part of the plaintiff in error that the regulations shown in joint tariff of baggage rules and regulations contained in the schedules filed by it with the interstate commerce commission and the public utilities commission of Ohio and printed upon the back of the baggage check given to plaintiff when her baggage was checked, have the force and effect of law, and entered into and became a part of the contract with the defendant in error in this case and limit the amount that she is entitled to- recover, if she is entitled to recover any sum or amount whatever.
Undoubtedly it is the law of this state that where a railroad files schedules under the provisions of Sections 505 and 506, General Code, and prints in plain type and keeps on file a copy of such schedules, shippers and travelers are charged *199with notice of the tariffs named in these schedules and must abide thereby, unless the same be found unreasonable by the public utilities commission.
Section 506 also requires each railroad to include as part of its schedules “the rules and regulations affecting the rates charged or to be charged,” but this does not mean that it may write into such schedules, so filed with the public utilities commission of the state, any rules or regulations that are in direct conflict with the provisions of other statutes of the state. (Chicago & Alton Rd. Co. v. Kirby, 225 U. S., 155.) Any rules or regulations purporting to exempt the carrier from any part or all of its liability for loss, damage or injury to property delivered to it for transportation, are in direct conflict with the plain, express, positive and unequivocal provisions of Section 8994-1, General Code.
That section provides, among other things, that any common carrier receiving property at a point within the state for transportation to another point within the state, shall be liable for any loss, damage or injury to such property caused by it or by any common carrier, railroad or transportation company to which such property may be delivered or over whose lines such property may pass. If that were all the provisions of this section the contention of the plaintiff in error might be answered in the affirmative, but that section further specifically provides that “No contract, receipt, rule or regulation shall exempt such common carrier, rail*200road, or transportation company from the liability hereby imposed.”
Notwithstanding the clear and unambiguous provisions of this section of the General Code, it is contended on the part of the plaintiff in error that by the rules and regulations contained in the schedule filed by it with the public utilities commission of Ohio, it can exempt itself or limit in amount the liability imposed by this section.
In support of this contention our attention is directed to the case of Boston & Maine Rd. v. Hooker, supra, construing the Carmack amendment to the Hepburn act of June 29, 1906, regulating interstate commerce.
We recognize the desirability of a uniform construction of the laws of each of the several states of the United States with the construction given by the supreme court of the United States to acts of congress covering the same subject-matter, and particularly is this desirable where these laws relate to the transportation of passengers and freight, but Section 8994-1, General Code, while similar to the Carmack amendment, except in that part which relates to the territorial extent of the application of the law, is not, in the opinion of a majority of this court, susceptible of the construction given the Carmack amendment in the case above cited. Nor is it now necessary to a uniform operation of the laws regulating interstate and intrastate commerce for this court to give to Section 8994-1, General Code, the same construction that was given the Carmack amendment by the supreme court of *201the United States in the case of the Boston & Maine Rd. v. Hooker, supra.
That case was decided April 6, 1914. The congress of the United States, at its next session after that decision was announced, passed the Cummins amendment, amending Section 7 of the Hepburn act, which amendment provides, among other things, that the common carrier shall be liable for the full actual loss, damage, or injury to such property, notwithstanding any limitation of liability or limitation of the amount of recovery or representation or agreement as to the value in any receipt or bill of lading, or in any contract, rule, regulation or in any tariff filed with the interstate commerce commission, and that any such limitation, without respect to the manner or form in which it is sought to be made, shall be unlawful and void, and, further, that where the goods are hidden by wrapping, boxing or other means, and the carrier is not notified as to the character of the goods, the carrier may require the shipper to state specifically in writing the value of the goods, and the carrier shall not be liable beyond the amount so specifically stated.
It is evident that this immediate action on the part of congress was occasioned by the construction given the Carmack amendment by the supreme court of the United States in the case of the Boston & Maine Rd. v. Hooker, supra, but it is in nowise important whether the action of congress was induced by the belief that it had failed in expressing-its true intent and purpose in the Carmack amend*202ment, as construed by the supreme court, or that there existed at the time of the adoption of the Cummins amendment a necessity for further legislation on that subject.
The fact remains that congress did pass the Cummins amendment, and the construction given to the Carmack amendment by the supreme court of the United States in the case'just referred to is no longer the law applicable to this subject of interstate commerce.
It would also appear that the general assembly of the state of Ohio, when it wrote into Section 8994-1, General Code, the language of the Car-mack amendment, had in view the desirability of a uniform operation of the laws relating to interstate and intrastate commerce. Should this court now construe Section 8994-1 in line with the construction given to the Carmack amendment by the supreme court of the United States, it would be' necessary for the general assembly of this state, if it desires uniformity of state and interstate commerce laws, to amend that section to conform to the provisions of the Cummins amendment. However, the conclusion this court has reached makes such an amendment unnecessary.
In construing a statute of this state, where no federal question is involved, this court is not required to adopt a construction given to a similar law of the United States by the supreme court of the United States. However, this court would be .inclined to follow the judgment of the supreme court of the United States, even though no federal *203question was involved, unless it clearly appeared that a different conclusion should be reached.
In construing a statute it is the duty of the court to give effect to the legislative intent. True, the intent of the legislature is to be determined from the language employed, and when that language clearly expresses the intent of the lawmaking body, it should be given its plain, ordinary meaning, for it is not a question what the lawmaking body intended to enact, but rather the meaning of that which it did enact. Where, however, the meaning is doubtful, the history of legislation on the subject may be considered in connection with the object, purpose and language of the law, in order to arrive at its true meaning. Slingluff et al. v. Weaver et al., 66 Ohio St., 621.
The passage by congress of the Cummins amendment immediately following the decision in the case of the Boston & Maine Rd. v. Hooker, supra, would seem to indicate the meaning and intent of congress when it passed the Carmack amendment, and this Cummins amendment was made necessary by the fact that the language employed in the Car-mack amendment, as construed by the court, did not clearly express the intent of the lawmaking body.
This later legislation by congress in this regard is an important aid to this court in arriving at the intention of the legislature of this state when it enacted into law Section 8994-1, General Code, for the intent of the general assembly of Ohio when it passed that section must have been identical with the intent of congress when it passed the Carmack *204amendment, otherwise the same language would not have been employed.
Aside from these considerations, however, we are compelled to a different construction of Section 8994-1 than the construction given to the Carmack amendment by the supreme court of the United States in the case above cited.
Mr. Justice Pitney, in his dissenting opinion in that case, calls attention to the fact that there is no previous instance where any court in this country has ever held the recovery to be limited to an arbitrary sum, unrelated to the value of the goods lost, without any previous valuation or agreement assented to by the shipper or passenger and without any representation of value made by him, and further calls attention to the clear expression of the legislative purpose in the Carmack amendment to enforce the carrier’s responsibility for losses of property caused by it, without regard to any rule or regulation exempting it.
Where a classification or rate is based upon the value of the article to be transported, such rate automatically attaches to the declared or agreed value and becomes the lawful rate, which the carrier must exact and the rate which the shipper must pay. Chicago & Alton Rd. Co. v. Kirby. 225 U. S., 155.
The duty imposed upon the carrier by Section 510, General Code, to charge, demand, collect and receive the compensation for service rendered, as specified in the schedule, is not a passive, but an active one. It is not met and discharged by leaving *205it to the pleasure of the shipper to declare or refuse to declare the value of the goods offered for transportation.
It is not only the right of the carrier to be advised of the full extent of its responsibility, but in order for it to comply with the provisions of Section 510, General Code, it may rightfully recpiire, as a condition precedent to any contract for the transportation of baggage, information from the passenger as to its value. New York Central & Hudson River Rd. Co. v. Fraloff, 100 U. S., 24, and Hart v. Pennsylvania Rd. Co., 112 U. S., 331.
In view of the positive provisions of Section 510, an express contract, written or verbal, between the shipper and the transportation company to carry property known by both parties to the contract to be worth $1,000 for the same rate charged for property worth $100, upon condition that the shipper will release the transportation company from any loss, damages or injury to such property in excess of $100, woitld not only be in violation of this statute, but against public policy and void, even if Section 8994-1, General Code, did not provide in express terms that a common carrier cannot exempt itself by contract from the liability imposed by that statute. Certainly if an express contract could not be made exempting the carrier from liability for loss or damages to the property transported, or relieve the shipper from paying the legal rate published in the schedules, no implied contract, based upon the theory of con*206structive or actual notice of rules and regulations contained in the schedules filed, can have that effect. There is a substantial difference, however, between a contract purporting to limit or exempt a common carrier from liability under this statute and a contract or agreement fixing the value of the goods delivered for transportation, where the rates to be charged for the transportation service are fixed in the schedules with reference to the value of the property to be transported.
The authorities would seem to be uniform that where a shipper declares a less value than the true value of the property delivered for transportation, in order to obtain a lower rate, recovery for loss or damages will be limited to the amount of the valuation named. B. & O. Rd. Co. v. Hubbard, 72 Ohio St., 302; Pennsylvania Co. v. Shearer, 75 Ohio St., 249; Hoeger v. The Chicago, Milwaukee & St. Paul Ry. Co., 63 Wis., 100; Kansas City So. Ry. Co. v. Carl, 227 U. S., 639, 651, and Bernard v. Adams Express Co., 205 Mass., 254, 260.
The Cummins amendment, however, expressly prohibits such contract in relation to interstate commerce, where the articles offered for transportation are not hidden from view. Whether the provisions in Section 8994-1, General Code, that “No contract, receipt, rule or regulation shall exempt such common carrier, railroad, or transportation company from the liability hereby imposed,” should be construed as including contracts relating to value, or only as to contracts relating to liability or nonliability, is a question that does not arise in *207this case, for it is not contended that the passenger actually declared the value of the baggage delivered for transportation, but rather that the rule's and regulations limiting the carrier’s liability to $100, filed with and as a part of the schedule with the public utilities commission, entered into and became a part of the contract of carriage. Kansas City So. Ry. Co. v. Carl, supra, and Bernard v. Adams Express Co., supra.
The statutes of our state relating to intrastate commerce are for the purpose of providing and maintaining a uniform rate to all travelers and shippers. These statutes not only provide means and methods for establishing and maintaining uniform rates, but they also provide means and methods for the protection of carriers from imposition and fraud and enable them to fix rates proportionate to the responsibility of the service they assume to perform. Neither shippers nor transportation companies can be permitted to defeat the intention and purpose of these statutes by any loose arrangement that will permit a shipper by his own neglect or refusal to declare value to secure a lesser rate for the transportation of his goods than the legal rate named in the schedules filed with the commerce commission of the state, or that will permit a common carrier by its neglect of duty to charge, demand, collect and receive this legal rate, and to that end require a valuation to be fixed by the shipper when the goods are offered for transportation, to exempt itself from all or any part of the liability imposed by the statute. If rules and *208regulations in direct conflict with a statute are permitted to avoid its positive terms and provisions, then the statute might just as well never have been written; if, on the other hand, a shipper is required to fix the value of his property offered for transportation, then he can be required to pay the same rate charged to all other shippers, and the transportation company will receive the full legal rate for the service it performs and the responsibility it assumes.
It was held by the supreme court of the United States in the case of Louisville & Nashville Rd. Co. v. Maxwell, 237 U. S., 94, that the duly filed tariff of the carrier must be charged by it and paid by the shipper or passenger without deviation therefrom; that shippers and travelers are charged by the duly filed tariff and must abide thereby, unless it is found to be unreasonable by the interstate commerce commission; that neither misquotation of rates nor ignorance is an excuse for charging or paying less or more than the filed rate, and that, notwithstanding a contract for a less rate than the rate named in the tariff filed had been entered into in good faith between the passenger and'the carrier’s ágent, the carrier could recover from the passenger the difference between the legal rate published in the tariff and the rate actually paid by the passenger under the contract for transportation.
This case was decided almost a year later than the case of the Boston & Maine Rd. v. Hooker, *209supra. Under this authority the carrier, had it transported and delivered this baggage to the plaintiff, would be entitled to recover from her the legal rate named in the schedule for baggage of that value, regardless of whether the plaintiff had declared or failed to declare a value when offered for transportation, and regardless of the rules and regulations contained in the schedule filed with the interstate commerce commission, for it would not be contended that these rules and regulations would be more binding upon either party to the transaction than a positive and express contract in relation to the rate to be charged for the service rendered.
It follows, therefore, that if the carrier could recover from the passenger the difference between the rate charged and the legal rate, the passenger should also have the right to claim the protection of the laws- regulating the commerce of the state and enacted for the equal protection of both.

Judgment affirmed.

Nichols, C. J., Johnson, Wanamaker, Newman and Matthias, JJ., concur.